DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winograd (US 2016/0182973).
Regarding claim 1, 10, 18, Winograd discloses A method comprising:
detecting occurrence of a trigger event for causing a content presentation device to abandon a dynamic content modification with respect to a media stream being delivered to the content presentation device, wherein the detecting the occurrence of the trigger event comprises detecting presence of emergency content in the media stream that is being delivered to the content presentation device ([0054, 0187-0189] watermark with trigger flag is used to halt ad insertions during emergency alerts); and
responsive to detecting the occurrence of the trigger event, encoding an abandonment- watermark into the media stream being delivered to the content presentation device, wherein the abandonment-watermark is interpretable by the content presentation device to cause the content presentation device to abandon the dynamic content modification ([054, 0187-0189] watermark with trigger flag is encoded into the stream to indicate to device that ad insertion is to be halted).
Regarding claim 2, 11, 19, Winograd discloses wherein the method is carried out between a time when the content presentation device has received a directive to carry out the dynamic content modification and a time when the content presentation device would start applying the dynamic content modification, and wherein abandoning the dynamic content modification comprises forgoing the dynamic content modification ([0195-0196], fig. 13).
Regarding claim 3, 12, 20, Winograd discloses wherein the method is carried out while the content presentation device is applying the dynamic content modification, and wherein abandoning the dynamic content modification comprises discontinuing the dynamic content modification ([0187-0189]).
Regarding claim 4, 13, Winograd discloses wherein the dynamic content modification comprises dynamic ad insertion ([0168]).
Regarding claim 5, 14, Winograd discloses wherein the dynamic content modification 1s responsive to fingerprint-based automatic content recognition ([0029, 0030, 0054]).
Regarding claim 8, 17, Winograd discloses wherein detecting the trigger event is carried out by at least one entity involved with delivering the media stream to the content presentation device ([0187]).
Regarding claim 9, Winograd discloses wherein encoding the abandonment-watermark into the media stream is carried out by at least one entity involved with delivering the media stream to the content presentation device ([0187-0189]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winograd (US 2016/0182973) in view of Deshpande (US 2019/0174204).
Regarding claim 6,15,  Winograd does not specifically disclose wherein detecting the presence of emergency content in the media stream that is being delivered to the content presentation device comprises detecting in the media stream one or more predefined audio signals indicative of presence of the emergency content in the media stream.
However, Deshpande discloses wherein detecting the presence of emergency content in the media stream that is being delivered to the content presentation device comprises detecting in the media stream one or more predefined audio signals indicative of presence of the emergency content in the media stream ([0020]).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the audio signal detection of Deshpande into the system of Winograd in order to efficiently detect emergency alert signals.
Regarding claim 7¸ 16, Desphande discloses wherein detecting in the media stream the one or more audio signals indicative of presence of the emergency content in the media stream comprises detecting in the media stream one or more Emergency Alert System tones ([0020]).  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426